DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1 recites the limitation “grouping processing of identifying a group of interest that is composed of”. It is recommended to substitute “of identifying” with –to identify–, to recite “grouping processing to identify a group of interest that is composed of” in order to ensure a positive recitation of the limitations in this claim.
Claim 8 recites the limitation “the processor stores, in the memory, only one of the newly generated ultrasound frame and the ultrasound frame that has been previously stored in the memory”. It is recommended to revise the line to read: –the processor stores, in the memory, only one of either the newly generated ultrasound frame or the ultrasound frame that has been previously stored in the memory– in order to ensure a positive recitation of the limitations in this claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the claims recite the limitation "a group of interest that is composed of a plurality of frames". There is insufficient antecedent basis for this limitation in the claim. The use of the limitation “a plurality of frames”, as drafted, is unclear because the “plurality of frames” may reference the “plurality of ultrasound frames” or may be interpreted as introducing a new plurality of frames distinct from the “ultrasound frames”. Hence claims 1 and 9 are rendered indefinite. It is suggested to clarify which “plurality of frames” are being claimed to ensure a positive recitation of the limitation.
	Similarly, regarding claims 5 and 7, the claim recites the limitation "displaying on the display images based on the plurality of ultrasound frames with the passage of time". It is unclear based on the claim limitation, as drafted, what the display images are based on. Interpretations of the claim may lead the displayed images to be based on either solely upon the plurality of ultrasound frames or solely upon the passage of time, or based on ultrasound frames over passage of time. Hence claims 5 and 7 are rendered indefinite. It is suggested to clarify the display basis to confirm the rationale by which the ultrasound frames are displayed and ensure a positive recitation of the limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 9 recite the limitations grouping processing of identifying a group of interest that is composed of a plurality of frames that satisfy at least one predetermined condition of interest; and representative frame selection processing of selecting a representative frame from among the plurality of frames that constitute the group of interest. Claims 2-8 are also rejected by virtue of dependency upon claim 1.
The limitation of grouping processing of identifying a group of interest that is composed of a plurality of frames that satisfy at least one predetermined condition of interest, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor for performing,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor for performing” language, “identifying a group of interest” in the context of this claim encompasses the user visually confirming ultrasound images include a region of interest and grouping the confirmed ultrasound images together. Similarly, the limitation of selecting a representative frame from among the plurality of frames that constitute the group of interest, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a processor for performing” language, “selecting a representative frame” in the context of this claim encompasses the user choosing an ultrasound frame that best represents the region of interest being imaged using geometric measurements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the identifying and selecting steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of selecting a representative frame based on geometric measurements) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the identifying and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Accordingly, claims 2-8 are rejected as being dependent upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al (US2016/0148376 A1) (hereinafter “Ryu”).
	Regarding claim 1, Ryu teaches an ultrasound diagnosis apparatus comprising a processor (“Computer Aided Diagnosis (CAD) apparatus 200” fig. 2 and assoc par; CAD analyzes medical images i.e. ultrasonic images [0005], operations performed by the apparatus are implemented by processors [0095]) for performing, on a plurality of ultrasound frames that are sequentially generated by transmission and reception of ultrasound (“the CAD apparatus 200 acquires image frames 1 to 7 (301 to 307) sequentially when moving the probe 320 to the right, and image frames 8 to 14 (308 to 314) sequentially when moving the probe 320 to the left” [0072]; [see fig. 3A reproduced below]):

    PNG
    media_image1.png
    427
    759
    media_image1.png
    Greyscale

Ultrasound frames sequentially acquired by transmission and reception of ultrasound (Ryu fig. 3A, annotated)
	grouping processing of identifying a group of interest that is composed of a plurality of frames that satisfy at least one predetermined condition of interest (“a categorizer configured to create groups of image frames having successive ROI sections from among the image frames based on a result of the detection” [0007], clm 1, figs. 2, 6 and assoc par; condition of interest is successive ROI sections, grouping is based on a result of the detection of ROI [0007], [see fig. 2 and steps 520-620 of flowchart in fig. 6, reproduced below]); and 
	representative frame selection processing of selecting a representative frame from among the plurality of frames that constitute the group of interest (“select any one of the combined images as a representative image frame, wherein the result combiner may be further configured to use the representative image frame when combining the classification results” [0015], clm 9, figs. 2, 6 and assoc par; grouped images are combined based on satisfying a predetermined condition and a representative frame is selected from these images [0015]),

    PNG
    media_image2.png
    445
    1025
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    615
    327
    media_image3.png
    Greyscale

Images are grouped (boxed steps) and a representative frame is selected based on a condition of the grouping (Ryu figs. 2 and 6, annotated)
	wherein the at least one predetermined condition of interest comprises a condition that each of the plurality of frames includes data indicating a specific region identified by region recognition processing in which a characteristic region in an image is recognized as the specific region (“a Region of Interest (ROI) detector configured to detect an ROI from image frames” [0007], clm 1, figs. 2, 6 and assoc par; initial grouping is organized based on a result of the detection of the ROI (e.g. the condition of interest) [0007], also see fig. 6), and
	wherein the representative frame selection processing comprises processing that selects the representative frame based on geometrical properties of the specific regions (“The predetermined condition may include conditions such as, for example, a condition where a change in the size of an ROI needs to be smaller than a predetermined threshold and a condition where the maximum size of an ROI needs to be smaller than a predetermined threshold” [0090], fig. 6 and assoc par; change in the size of ROI is a geometric property of the specific region).
	Regarding claim 2, Ryu teaches the ultrasound diagnosis apparatus according to claim 1, further teaching 
	wherein the grouping processing comprises processing that identifies, from among the plurality of ultrasound frames, frames that constitute the group of interest based on a positional relationship of the specific regions for the ultrasound frames that are adjacent to each other on a temporal axis or a spatial axis (“CAD apparatus 200 acquires image frames 1 to 7 (301 to 307) sequentially when moving the probe 320 to the right, and image frames 8 to 14 (308 to 314) sequentially when moving the probe 320 to the left”, “grouping component 120 may group the image frames 2 to 7 (302 to 307) and the image frames 9 to 14 (309 to 314) into two different groups” [0071]-[0075], figs. 3A-3B and assoc par; the image frames are grouped based on spatial proximity (as ordered within groups) and temporal proximity (capturing sequences between groups i.e. moving probe right and then left occurs at different times) [see fig. 3A reproduced below]).

    PNG
    media_image4.png
    427
    759
    media_image4.png
    Greyscale

Two grouping sequences, where frames are grouped together based on spatial proximity to one another (box) (Ryu fig. 3A, annotated)
	Regarding claim 3, Ryu teaches grouping processing comprises:
	processing of generating a detection information table listing information representing geometrical properties of the specific regions indicated by data included in the ultrasound frames (“The feature value extractor 131 may extract a feature value from contour of an ROI detected from an image frame… according to Breast Imaging Reporting And Data System (BI-RADS) Lexicon classification a feature may be a lesion feature, such as, for example, shape, margin, echo pattern, orientation, boundary” [0047], figs. 3A-4 and assoc par; the plurality of ultrasound frames are classified using lexicon information defining geometric properties of the ROI [0046]-[0062] [see fig. 4 reproduced below]) in association with frame identification information that identifies the ultrasound frames (“apparatus 200 acquires image frames 1 to 7 (301 to 307) … and image frames 8 to 14 (308 to 314)” [0072], figs. 3A-4 and assoc par; examiner interprets frame identification information as the numerical listing of the frames (e.g. image frames 1 to 7, image frames 8 to 14, etc.) [0071]-[0077] [see fig. 3A reproduced below]); and

    PNG
    media_image5.png
    196
    759
    media_image5.png
    Greyscale

Frame identification information (box) used to identify ultrasound frames in association with geometric properties of ROI (Ryu fig. 3A, annotated)
	processing of identifying the group of interest from among the plurality of ultrasound frames based on the detection information table (“The result combiner 140 may select a BI-RADS Lexicon item with the highest score or a BI-RADS Category item with the highest score as a group classification result for the group” [0053], fig. 4 and assoc par; the highest scoring group on the histogram (i.e. detection information table) is identified as a group of interest [see fig. 4 reproduced below]).

    PNG
    media_image6.png
    529
    857
    media_image6.png
    Greyscale

Detection information table 424 organizing frames into groups, where group of interest (box) is identified by highest score (Ryu fig. 4, annotated)
	 Regarding claim 4, Ryu teaches a memory for storing the plurality of ultrasound frames (“read-only memory (ROM), random-access memory (RAM), … hard disks, solid-state disks, and any device known to one of ordinary skill in the art that is capable of storing the instructions or software and any associated data, data files, and data structures” [0098]; examiner interprets the associated data, files, structures etc., comprise the plurality of ultrasound frames [0095]-[0098]),
	wherein the processor reads the representative frame from the memory based on information that identifies the representative frame (“apparatus 200 acquires image frames 1 to 7 (301 to 307) … and image frames 8 to 14 (308 to 314)” [0072], figs. 3A-4 and assoc par; in light of memory interpretation above, examiner interprets frame identification information applies to representative frame (e.g. frame 2 selected from image frames 1 to 7 used to call representative frame) [0071]-[0077] [see claim 3 rejection]).
	Regarding claim 9, Ryu teaches an ultrasound diagnosis program that causes a processor (“A Computer Aided Diagnosis (CAD) method” clm 15, figs. 2 and 6 and assoc par; [see claim 1 rejection above]) to perform, on a plurality of ultrasound frames that are sequentially generated by transmission and reception of ultrasound (“the CAD apparatus 200 acquires image frames … sequentially” [0072]; [see claim 1 rejection above]):
	grouping processing of identifying a group of interest that is composed of a plurality of frames that satisfy at least one predetermined condition of interest (“grouping image frames having successive ROI sections from among the plurality of image frames based on a result of the detection” clm 15, figs. 2, 6 and assoc par; [see claim 1 rejection above]); and
	representative frame selection processing of selecting a representative frame from among the plurality of frames that constitute the group of interest (“select any one of the combined images as a representative image frame,” [0015], clm 20, figs. 2, 6 and assoc par; [see claim 1 rejection above]),
	wherein the at least one predetermined condition of interest comprises a condition that each of the plurality of frames includes data indicating a specific region identified by region recognition processing in which a characteristic region in an image is recognized as the specific region (“detecting a Region of Interest (ROI) from a plurality of image frames” clm 15, figs. 2, 6 and assoc par; [see claim 1 rejection above]), and
	wherein the representative frame selection processing comprises processing that selects the representative frame based on geometrical properties of the specific regions (“The predetermined condition may include conditions such as, for example, a condition where a change in the size of an ROI needs to be smaller than a predetermined threshold and a condition where the maximum size of an ROI needs to be smaller than a predetermined threshold” [0090], fig. 6 and assoc par; [see claim 1 rejection above]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 4-7 (and alternatively claim 4) are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Halmann et al (US2017/0086790 A1) (hereinafter “Halmann”).
	Alternatively regarding claim 4 (and in light of 35 USC 102 rejection to claim 4 in above section), Ryu teaches the ultrasound diagnosis apparatus according to claim 1.
	Ryu further teaches a memory for storing the plurality of ultrasound frames (“read-only memory (ROM), random-access memory (RAM), … hard disks, solid-state disks, and any device known to one of ordinary skill in the art that is capable of storing the instructions or software and any associated data, data files, and data structures” [0098]; examiner interprets the associated data, files, structures etc., comprise the plurality of ultrasound frames [0095]-[0098]).
	Although Ryu teaches all the limitations of claim 4 as shown above, if in an interpretation, one argues (or interprets differently) that Ryu does not teach the processor reads the representative frame from the memory based on information that identifies the representative frame, below is an alternative rejection in addition to the above.
	In the same field of endeavor, Halmann teaches an ultrasound device (abst) comprising a processor (“signal processor 132” [0076], fig. 1 and assoc par) and memory to store ultrasound information (“The processor 132, 160 is operable to receive an operator instruction accepting the identified representative image 300, 614 and store the accepted representative image 300, 614 in the archive 138” [0069], figs. 1, 9 and assoc par, also see “image buffer 136” [0040]; the archive serves as the memory for storage of ultrasound information [0065]-[0077]),
	wherein the processor reads the representative frame from the memory based on information that identifies the representative frame (“representative images 300 selected by the representative frame selection module 160 and accepted for storage by an operator, may include an indication of a score 606 that was assigned” [0053] “The frames of ultrasound information are stored in a manner to facilitate retrieval thereof according to its order or time of acquisition” [0040], fig. 1 and assoc par; the representative image is stored in memory and assigned a score (i.e. information), frames are retrieved from memory based on this identifying information [0038]-[0053]).	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with the representative frame memory process as taught by Halmann. It is difficult for humans to perform medical diagnosis without errors by analyzing ultrasonic images due to limited perception capabilities, and because analyzing each medical image requires a large amount of time, great attention, and care. (Ryu [0005]). Modifying the system as claimed may facilitate the comparison of images and scores between previous and current examinations to assist with assessing improvement or deterioration of a patient condition (Halmann [0006]).
Regarding claim 5, Ryu (and in the alternative Ryu in view of Halmann) teach the ultrasound diagnosis apparatus according to claim 4.
	Ryu further teaches a display for displaying images based on the ultrasound frames (“The display component 230 may display a group classification result for each group on a screen” [0070], clm 13, fig. 4 and assoc par; group classification result for each group is based on the ultrasound frame [0052]-[0070] [see claim 3 rejection above]),
	wherein the processor concurrently performs the grouping processing and the representative frame selection processing on the plurality of ultrasound frames stored in the memory (“Many of the operations shown in FIG. 6 may be performed in parallel or concurrently.” [0088], fig. 6 and assoc par; examiner interprets the representative frame selection after step 610 can occur concurrently with grouping and displaying the grouping [see fig. 6 reproduced below]).

    PNG
    media_image7.png
    643
    320
    media_image7.png
    Greyscale

Grouping step 520 and the representative frame selection at steps 610 [0064] can occur concurrently (Ryu fig. 6)
	but Ryu fails to explicitly teach display processing of displaying on the display images based on the plurality of ultrasound frames with the passage of time.
	However, in the same field of endeavor, Halmann teaches a display for displaying images based on the ultrasound frames (“display system 134” figs. 1, 9 and assoc par, [0037]-[0040]; [see fig. 7 reproduced below]),
	wherein the processor performs display processing of storing the plurality of ultrasound frames in the memory and sequentially displaying on the display images based on the plurality of ultrasound frames with the passage of time (“The frames of ultrasound information are stored in a manner to facilitate retrieval thereof according to its order or time of acquisition” [0040] and “user interface 600 displaying lung ultrasound images 604, 614 from a current examination and a previous examination” [0053]; [see figs. 7, 9 reproduced below]), and

    PNG
    media_image8.png
    663
    822
    media_image8.png
    Greyscale

Ultrasound images taken over time (i.e. previous and current exam, see annotation) are stored, retrieved, and displayed (Halmann fig. 7, annotated)
	wherein, in addition to the display processing, the processor concurrently performs the representative frame selection processing on the plurality of ultrasound frames stored in the memory (“certain steps may be performed in a different temporal order, including simultaneously” [0075]; [see fig. 9 reproduced below]).

    PNG
    media_image9.png
    754
    508
    media_image9.png
    Greyscale

Steps in flowchart may occur simultaneously – hence, storage step 924 and display step 922 are interchangeable with one another (Halmann fig. 9, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with the display processing as taught by Halmann. It is difficult for humans to perform medical diagnosis without errors by analyzing ultrasonic images due to limited perception capabilities, and because analyzing each medical image requires a large amount of time, great attention, and care. (Ryu [0005]). Modifying the system as claimed may facilitate the comparison of images and scores between previous and current examinations to assist with assessing improvement or deterioration of a patient condition (Halmann [0006]).
	Regarding claim 6, Ryu in view of Halmann teach the ultrasound diagnosis apparatus according to claim 5.
	Ryu further teaches, in addition to the display processing, the processor concurrently performs measurement processing on one or more of the specific regions based on the representative frame selected by the representative frame selection processing (“classification result obtained by the classifier may include at least one of BI-RADS Lexicon information or BI-RADS Category information on a corresponding ROI” [0009], clms 1-4, “Many of the operations shown in FIG. 6 may be performed in parallel or concurrently.” [0088]; classification may occur on a measurement frame after it is selected, the measurement includes Lexicon information (i.e. geometric properties) [0083]-[0094] [see claim 4, 5 rejections above]).
	Regarding claim 7, Ryu (and in the alternative Ryu in view of Halmann) teach the ultrasound diagnosis apparatus according to claim 4.
	Halmann further teaches a display for displaying images based on the ultrasound frames (“display system 134” figs. 1, 9 and assoc par, [0037]-[0040]; [see claim 5 rejection above]),
	wherein the processor performs display processing of storing the plurality of ultrasound frames in the memory and sequentially displaying images based on the plurality of ultrasound frames on the display with the passage of time (“The frames of ultrasound information are stored in a manner to facilitate retrieval thereof according to its order or time of acquisition” [0040] and “user interface 600 displaying lung ultrasound images 604, 614 from a current examination and a previous examination” [0053]; [see claim 5 rejection above]),
	wherein the processor performs freeze processing of stopping the display processing based on an operation of a user and keeping a state in which either an image that was displayed on the display when the operation has occurred or an image based on a previously generated ultrasound frame is displayed on the display (“The display system 134 may be operable to display the identified representative image 300, 614” [0068], “an operator may input or adjust image acquisition parameters to the parameter selection module 140 via a user input module 130” [0076]; an operator is able to select the which images are displayed (i.e. freeze processing), and the resulting layout [0075]-[0078] [see fig. 7 reproduced below]); and

    PNG
    media_image10.png
    663
    822
    media_image10.png
    Greyscale

Operator selects ultrasound frames for comparison, and displays previous exam with current exam (Halmann fig. 7)
	wherein, after the operation has occurred, the grouping processing and the representative frame selection processing are performed on the plurality of ultrasound frames stored in the memory (“certain steps may be performed in a different temporal order, including simultaneously” [0075]; [see claim 4, 5 rejections above]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with the display processing and freeze processing as taught by Halmann. It is difficult for humans to perform medical diagnosis without errors by analyzing ultrasonic images due to limited perception capabilities, and because analyzing each medical image requires a large amount of time, great attention, and care. (Ryu [0005]). Modifying the system as claimed may facilitate the comparison of images and scores between previous and current examinations to assist with assessing improvement or deterioration of a patient condition (Halmann [0006]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Halmann, and further in view of Caluser et al (EP2790587 B1) (hereinafter “Caluser”) and Ohtake et al (US2005/0124893 A1) (hereinafter “Ohtake”).
	Regarding claim 8, Ryu (and in the alternative Ryu in view of Halmann) teach the ultrasound diagnosis apparatus according to claim 4, wherein Halmann further teaches an ultrasound probe for transmitting and receiving ultrasound to and from a subject (“an ultrasound device including an ultrasound probe operable to perform an ultrasound scan” [0009]; ultrasound scan comprises transmission and reception of ultrasound signals to a region of interest i.e. the subject [0033]), and storing the ultrasound frame in memory (“archive 138” [0076]; [see claim 4 rejection above]),
	but neither of the above references explicitly teach a position sensor for detecting a position of the ultrasound probe and the associated processing functions.
	However, in the same field of endeavor, Caluser teaches a medical ultrasound system (clm 1) comprising an ultrasound probe for transmitting and receiving ultrasound to and from a subject (“probe 34” figs. 1-5 and assoc par; [see fig. 5 reproduced below]); and
	a position sensor for detecting a position of the ultrasound probe (“positional sensors are used to dynamically track the ultrasound probe and patient's body landmarks” [0033], fig. 5 and assoc par; [see fig. 5 reproduced below]),

    PNG
    media_image11.png
    541
    483
    media_image11.png
    Greyscale
 
Ultrasound probe 34 with position sensor 52 for tracking probe location (e.g. relative to patient) (Caluser fig. 5, annotated)
	wherein the processor stores, in association with each other in the memory, an ultrasound frame and a position of the ultrasound probe detected when the ultrasound frame is generated (“positional information associated with each individually recorded image frame or each image in a cine loop is stored with the corresponding image” [0020]),
	Applicant should be aware that Caluser does teach a flowchart wherein a received ultrasound image may be saved at multiple points, without explicitly disclosing overwriting the image ([see fig. 9 reproduced below]).

    PNG
    media_image12.png
    709
    534
    media_image12.png
    Greyscale

Ultrasound images may be saved at multiple points (arrows) (Caluser fig. 9, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with the position sensor and processing functions taught by Caluser. Modifying the system as claimed may facilitate the comparison of images and scores between previous and current examinations to assist with assessing improvement or deterioration of a patient condition (Halmann [0006]). Accurate position registration and mapping of lesions is becoming increasingly important as imaging diagnostic devices provide ever greater detail (Caluser [0008]).
	Caluser fails to explicitly teach only one of the newly generated ultrasound frame and the ultrasound frame that has been previously stored in the memory.
		In the same field of endeavor, Ohtake teaches an ultrasound diagnosis device comprising an ultrasound probe which transmits and receives ultrasound (clm 12),
	wherein, when a position of the ultrasound probe corresponding to a newly generated ultrasound frame is identical to a position of the ultrasound probe corresponding to an ultrasound frame that has been previously stored in the memory, or when a difference between those positions of the ultrasound probe falls within a predetermined range, the processor stores, in the memory, only one of the newly generated ultrasound frame and the ultrasound frame that has been previously stored in the memory (“When the ring buffer 42 is filled with received data from the first frame to the Fth frame, the controller 22 overwrites a region to which the received data of the first frame is recorded with the received data of the (F+1)th frame obtained …In this manner, the ring buffer 42 stores received data for the past F frames from the most recent diagnosis time” [0049], figs. 2, 4-6 and assoc par; each diagnosis time is comprised of a series of scan planes, interpreted as corresponding to an image (i.e. first to the Fth frames) overwritten based on the position and time of acquisition [0022]-[0041]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with the memory storage function taught by Ohtake. Accurate position registration and mapping of lesions is becoming increasingly important as imaging diagnostic devices provide ever greater detail (Caluser [0008]). Modifying the present system as claimed may make it possible to easily extract and record data containing a target symptom, obtained using an ultrasound diagnosis apparatus (Ohtake [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukuda et al (US2019/0216427 A1) teaches an ultrasound diagnostic apparatus with processing circuitry wherein every time an ultrasound image satisfying a predetermined condition is generated, the processing circuitry is configured to perform a position aligning process between the ultrasound image satisfying the predetermined condition and a reference image obtained in advance, and further identify a region of interest set in the reference image.
Yang (US2018/0070914 A1) teaches an ultrasonic imaging apparatus for grouping a plurality of shear wave data segments according to a predetermined condition and classifying the plurality of shear wave data segments into at least one shear wave data group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793